Exhibit 10.1

 

SALE AND CONTRIBUTION AGREEMENT

 

dated as of February 28, 2020

 

among

 

THERAVANCE BIOPHARMA R&D, INC., as the Transferor,

 

TRIPLE ROYALTY SUB II LLC, as the Transferee,

 

and

 

solely with respect to Articles V and IX and Sections 6.7, 6.9, 8.2, 8.3 and
8.4,

 

THERAVANCE BIOPHARMA, INC.

 

 

  

 

 

Table of Contents

 

Page

 

ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION   Section 1.1 Defined Terms and Rules of
Construction 2       ARTICLE II
SALE AND CONTRIBUTION OF THE TRANSFERRED ASSETS   Section 2.1 Sale and
Contribution of the Transferred Assets 3 Section 2.2 Purchase Price 4      
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR   Section 3.1 Organization 4
Section 3.2 No Conflicts 5 Section 3.3 Authorization 5 Section 3.4 Ownership 5
Section 3.5  Governmental and Third Party Authorizations 6 Section 3.6
Investment Company Status 6 Section 3.7 No Litigation 6 Section 3.8 Solvency 6
Section 3.9  Tax Matters 6 Section 3.10 No Brokers’ Fees 7 Section 3.11 TRC LLC
Agreement 7 Section 3.12 UCC Matters 7 Section 3.13 Margin Stock 7 Section 3.14
Foreign Corrupt Practices 7 Section 3.15 Money Laundering Laws 8 Section 3.16
Sanctions 8 Section 3.17 No Implied Representations by the Transferee 8      
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE   Section 4.1 Organization 9
Section 4.2 No Conflicts 10 Section 4.3 Authorization 10 Section 4.4
Governmental and Third Party Authorizations 10 Section 4.5 No Litigation 10
Section 4.6 Not a Restricted Party 10 Section 4.7 No Implied Representations by
the Transferor or Theravance Biopharma 11

 



 i 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THERAVANCE BIOPHARMA   Section 5.1
Organization 12 Section 5.2 No Conflicts 12 Section 5.3 Authorization 13 Section
5.4 Governmental and Third Party Authorizations 13 Section 5.5 No Litigation 13
      ARTICLE VI
COVENANTS   Section 6.1 Notices 14 Section 6.2 Confidentiality 14 Section 6.3
Further Assurances 15 Section 6.4 Payments on Account of the Transferred Assets
16 Section 6.5 Existence 16 Section 6.6 Payment of Expenses; Commingling of
Assets 16 Section 6.7  The Master Agreement and the Extension Agreement With
Respect to Theravance Biopharma 17 Section 6.8 The Master Agreement and the TRC
LLC Agreement With Respect to the Transferor 18 Section 6.9 Risk Retention
Requirement 18 Section 6.10 Treatment of Notes as Debt 19 Section 6.11 Tax
Matters 19 Section 6.12 Foreign Corrupt Practices 19 Section 6.13 Money
Laundering Laws 19 Section 6.14 Sanctions 19 Section 6.15 Refinancing 19      
ARTICLE VII
THE CLOSING   Section 7.1 Closing 20 Section 7.2  Closing Deliverables of the
Transferor 20 Section 7.3 Closing Deliverables of the Transferee 20      
ARTICLE VIII
INDEMNIFICATION   Section 8.1 Indemnification by the Transferor 21 Section 8.2
Indemnification by Theravance Biopharma 21 Section 8.3 Procedures 22 Section 8.4
Exclusive Remedy 22

 



 ii 

 

 

ARTICLE IX
MISCELLANEOUS   Section 9.1 Survival 23 Section 9.2 Specific Performance 23
Section 9.3 Notices 23 Section 9.4 Successors and Assigns 25 Section 9.5
Independent Nature of Relationship 26 Section 9.6 Entire Agreement 26 Section
9.7 Governing Law; Submission to Jurisdiction; Service of Process 26 Section 9.8
Waiver of Jury Trial 27 Section 9.9  Severability 27 Section 9.10 Counterparts
27 Section 9.11 Amendments; No Waivers 28 Section 9.12 Limited Recourse 28
Section 9.13 Cumulative Remedies for the Transferor 29 Section 9.14 Table of
Contents and Headings 29 Section 9.15 Acknowledgment and Agreement 29 Section
9.16  Currency Exchange 29 Section 9.17 Judgment Currency 29 Section 9.18 Waiver
of Immunity 30 Exhibit A Form of Innoviva Instruction   Annex A Rules of
Construction and Defined Terms  

 



 iii 

 

 

SALE AND CONTRIBUTION AGREEMENT

 

This SALE AND CONTRIBUTION AGREEMENT, dated as of February 28, 2020 (this “Sale
and Contribution Agreement”), is entered into among Theravance Biopharma R&D,
Inc., a Cayman Islands exempted company (the “Transferor”), Triple Royalty Sub
II LLC, a Delaware limited liability company (the “Transferee”), and solely with
respect to Articles V and IX and Sections 6.7, 6.9, 8.2, 8.3 and 8.4, Theravance
Biopharma, Inc., a Cayman Islands exempted company (“Theravance Biopharma”).

 

W I T N E S S E T H

 

WHEREAS, the Transferor is a direct, wholly owned subsidiary of Theravance
Biopharma;

 

WHEREAS, prior to the Spin-Off in May 2014 from Innoviva, Innoviva assigned to
TRC LLC the Strategic Alliance Agreement and all of its rights and obligations
under the Collaboration Agreement with GSK, other than with respect to RELVAR®
ELLIPTA®/BREO® ELLIPTA®, ANORO® ELLIPTA® and VI Monotherapy (the Strategic
Alliance Agreement and the portion of the Collaboration Agreement assigned to
TRC LLC, the “GSK Agreements”);

 

WHEREAS, on May 31, 2014, Theravance Biopharma and Innoviva entered into the TRC
LLC Agreement, pursuant to which TRC LLC issued to Theravance Biopharma 2,125
Class B Units and 6,375 Class C Units, entitling Theravance Biopharma to an 85%
economic interest in future payments relating to the Products that may be made
by GSK pursuant to the GSK Agreements (net of the cash, if any, expected to be
used in TRC LLC pursuant to the TRC LLC Agreement over the next four fiscal
quarters);

 

WHEREAS, pursuant to the Assignment and Assumption Agreement, dated as of June
1, 2014, by and among Theravance Biopharma, as the assignor, the Transferor, as
the assignee, and Innoviva, as the manager of TRC LLC and as a member of TRC
LLC, Theravance Biopharma assigned all of its equity interest in TRC LLC (as
represented by 2,125 Class B Units and 6,375 Class C Units) to the Transferor;

 

WHEREAS, pursuant to the Sale and Contribution Agreement, dated as of November
30, 2018, by and between the Transferor and Triple Royalty Sub LLC, a Delaware
limited liability company and wholly-owned subsidiary of the Transferor (the
“2018 Transferee”), the Transferor sold, contributed, assigned, transferred,
conveyed and granted its equity interest in the 6,375 Class C Units in TRC LLC
to the 2018 Transferee;

 

WHEREAS, pursuant to a Sale Agreement, dated as of the date hereof, the 2018
Transferee intends to convey its interest in the 6,375 Class C Units in TRC LLC
to the Transferor in exchange for cash in an amount sufficient to allow the 2018
Transferee to redeem and cancel its outstanding notes and pay all of its accrued
and unpaid fees and expenses; and

 

WHEREAS, the Transferor desires to sell, contribute, assign, transfer, convey
and grant to the Transferee, and the Transferee desires to purchase, acquire and
accept from the Transferor, the Transferred Assets described herein, upon and
subject to the terms and conditions set forth in this Sale and Contribution
Agreement.

 



 1 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1           Defined Terms and Rules of Construction. Capitalized terms
used but not otherwise defined in this Sale and Contribution Agreement shall
have the respective meanings given to such terms in Annex A attached hereto,
which is hereby incorporated by reference herein. The rules of construction set
forth in Annex A attached hereto shall apply to this Sale and Contribution
Agreement and are hereby incorporated by reference herein. Not all terms defined
in Annex A are used in this Sale and Contribution Agreement.

 

The following terms as used herein shall have the respective meanings referenced
below:

 

“Cash Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Closing” shall have the meaning set forth in Section 7.1.

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Recharacterization Event” shall have the meaning set forth in Section 2.1(d).

 

“Risk Retention Period” shall have the meaning set forth in Section 6.9.

 

“Transferee Indemnified Party” shall have the meaning set forth in Section 8.1.

 

“Transferor Account” shall have the meaning set forth in Section 6.4(c).

 

“Transferor Secured Amount” shall have the meaning set forth in Section 2.1(d).

 

“Transferred Assets” shall have the meaning set forth in Section 2.1(a).

 

“U.S. Credit Risk Retention Rules” shall mean the final rules that mandate risk
retention for securitizations as approved by the Office of the Comptroller of
the Currency, the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation, the Securities and Exchange Commission, the
Federal Housing Finance Agency and the Department of Housing and Urban
Development.

 



 2 

 

 

ARTICLE II
SALE AND CONTRIBUTION OF THE TRANSFERRED ASSETS

 

Section 2.1           Sale and Contribution of the Transferred Assets.

 

(a)          Subject to the terms and conditions of this Sale and Contribution
Agreement, on the Closing Date, the Transferor hereby sells, contributes,
assigns, transfers, conveys and grants to the Transferee, and the Transferee
hereby purchases, acquires and accepts from the Transferor, all of the
Transferor’s right, title and interest as a holder of the Issuer Class C Units,
including the Issuer Class C Units and any and all of the economic rights and
governance, voting and other consensual rights that may arise as holder of the
Issuer Class C Units under the TRC LLC Agreement, free and clear of any and all
Liens, other than those Liens created in favor of the Transferee by the
Transaction Documents; provided, however, that the distribution of net cash
payments to the Transferee from TRC LLC will commence with the payment related
to the payment of royalties by GSK to TRC LLC in the first fiscal quarter of
2020 (collectively, the “Transferred Assets”). For avoidance of doubt, the
Transferee shall have no right, title or interest in any payment related to the
payment of royalties by GSK to TRC LLC prior to the first fiscal quarter of
2020.

 

(b)          The Transferor and the Transferee intend and agree that the sale,
contribution, assignment, transfer, conveyance and granting of the Transferred
Assets under this Sale and Contribution Agreement shall be, and are, a true,
complete, absolute and irrevocable contribution and sale by the Transferor to
the Transferee of the Transferred Assets and that such contribution and sale
shall provide the Transferee with the full benefits of ownership of the
Transferred Assets. The Transferor hereby relinquishes all title and control
over the Transferred Assets upon the transfer of the Transferred Assets
hereunder. Neither the Transferor nor the Transferee intends the transactions
contemplated hereby to be, or for any purpose characterized as, a loan from the
Transferee to the Transferor or a pledge or assignment or a security agreement.
The Transferor waives any right to contest or otherwise assert that this Sale
and Contribution Agreement does not constitute a true, complete, absolute and
irrevocable sale and contribution by the Transferor to the Transferee of the
Transferred Assets under Applicable Law, which waiver shall be enforceable
against the Transferor in any Bankruptcy Event in respect of the Transferor. The
sale, contribution, assignment, transfer, conveyance and granting of the
Transferred Assets shall be reflected on the Transferor’s financial statements
and other records as a sale and contribution of assets to the Transferee (except
to the extent GAAP or the rules of the SEC require otherwise with respect to the
Transferor’s consolidated financial statements).

 

(c)          The Transferor hereby authorizes the Transferee or its designee to
execute, record and file, and consents to the Transferee or its designee
executing, recording and filing, at the Transferee’s sole cost and expense,
financing statements in the appropriate filing offices under the UCC (and
continuation statements with respect to such financing statements when
applicable), and amendments thereto or assignments thereof, in such manner and
in such jurisdictions as are necessary or appropriate to evidence or perfect the
sale, contribution, assignment, transfer, conveyance and grant by the Transferor
to the Transferee, and the purchase, acquisition and acceptance by the
Transferee from the Transferor, of the Transferred Assets and to perfect the
security interest in the Transferred Assets granted by the Transferor to the
Transferee pursuant to Section 2.1(d), in each case, subject to the
confidentiality provisions under the GSK Agreements.

 

(d)          If, notwithstanding Section 2.1(a) and Section 2.1(b), the transfer
of the Transferred Assets pursuant to this Sale and Contribution Agreement is
characterized as a collateral transfer for security or as a financing
transaction (a “Recharacterization Event”), the Transferor intends that the
Transferee have a perfected security interest in, and Lien on, the Transferred
Assets to secure an obligation of the Transferor to pay to the Transferee an
amount equal to the value of the Transferred Assets (the “Transferor Secured
Amount”). Accordingly, if a Recharacterization Event occurs, the Transferor does
hereby grant to the Transferee a security interest in, to and under the
Transferred Assets and all proceeds thereof, whether now owned or existing or
hereafter acquired, in each case to secure the obligation of the Transferor set
forth in Section 2.1(e).

 



 3 

 

 

(e)          If a Recharacterization Event has occurred, the Transferor agrees
to pay or cause to be paid to the Transferee all amounts that would have been
required to be paid to the Transferee in respect of the Transferred Assets if
the Recharacterization Event had not occurred; such payments to be made when, as
and if received by the Transferor. The maximum amount payable by the Transferor
to the Transferee pursuant to this Section 2.1(e) shall be the Transferor
Secured Amount. If the Transferor fails to pay to the Transferee any such
amounts, (i) the Transferee may exercise all rights and remedies of a secured
party under the relevant UCC (including the rights of a secured party obtaining
a Lien under Section 9-608 of the relevant UCC) and (ii) the Transferor may
exercise all of the rights of a debtor granting a Lien under the relevant UCC
(including the rights of a debtor granting a Lien under Section 9-623 of the
relevant UCC).

 

Section 2.2           Purchase Price. In full consideration for the sale,
contribution, assignment, transfer, conveyance and granting of the Transferred
Assets, and subject to the terms and conditions set forth herein, on the Closing
Date, the fair market value of the Transferred Assets, as agreed at arm’s length
by the Transferor and the Transferee, shall be paid as follows:

 

(i)           the Transferee shall pay (or cause to be paid) to the Transferor,
or the Transferor’s designee, the sum of $119,190,311.86, in immediately
available funds, by wire transfer to the Transferor Account (the “Cash Purchase
Price”); and

 

(ii)          the Transferee shall issue to the Transferor the Retained Notes in
the aggregate principal amount of $20,000,000 (together with the Cash Purchase
Price, the “Purchase Price”);

 

it being understood that any excess portion of the consideration for the
Transferred Assets, where the total consideration for the Transferred Assets is
equal to the fair market value of the Transferred Assets as agreed at arm’s
length by the Transferor and the Transferee, shall be a capital contribution by
the Transferor to the Transferee in an amount equal to such excess portion. The
Transferee shall mark its books and records to reflect the amount of such
contribution.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR

 

The Transferor hereby represents and warrants to the Transferee as of the date
hereof as follows:

 

Section 3.1           Organization. The Transferor has been duly incorporated
with limited liability and is validly existing under the laws of the Cayman
Islands and has all power and authority, and all licenses, permits, franchises,
authorizations, consents and approvals of all Governmental Authorities, required
to own its property and conduct its business as now conducted and to exercise
its rights and to perform its obligations under this Sale and Contribution
Agreement and the TRC LLC Agreement. The Transferor is duly qualified to
transact business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect).

 



 4 

 

 

Section 3.2           No Conflicts.

 

(a)          None of the execution and delivery by the Transferor of any of the
Transaction Documents to which the Transferor is party, the performance by the
Transferor of the obligations contemplated hereby or thereby or the consummation
of the transactions contemplated hereby or thereby will: (i) contravene,
conflict with, result in a breach, violation, cancellation or termination of,
constitute a default (with or without notice or lapse of time, or both) under,
require prepayment under, give any Person the right to exercise any remedy or
obtain any additional rights under, or accelerate the maturity or performance of
or payment under, in any respect, (A) any Applicable Law or any judgment, order,
writ, decree, permit or license of any Governmental Authority to or by which the
Transferor or any of its assets or properties may be subject or bound, except
where such violation would not have a Material Adverse Effect, (B) any contract,
agreement, indenture, lease, license, deed, binding obligation or instrument to
which the Transferor is a party or by which the Transferor or any of its assets
or properties is bound (including the TRC LLC Agreement), except where such
violation would not have a Material Adverse Effect or (C) the memorandum and
articles of association of the Transferor or (ii) give rise to any additional
right of termination, cancellation or acceleration of any right or obligation of
the Transferor, except where such additional right of termination, cancellation
or acceleration would not have a Material Adverse Effect.

 

(b)          Except as permitted under the Indenture, the Transferor has not
granted any Lien on the Transaction Documents.

 

Section 3.3           Authorization. The Transferor has all power and authority
to execute and deliver, and perform its obligations under, the Transaction
Documents to which it is party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of each of the Transaction
Documents to which the Transferor is party and the performance by the Transferor
of its obligations hereunder and thereunder have been duly authorized by the
Transferor. Each of the Transaction Documents to which the Transferor is party
has been duly executed and delivered by the Transferor. Each of the Transaction
Documents to which the Transferor is party constitutes the legal, valid and
binding obligation of the Transferor, enforceable against the Transferor in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

 

Section 3.4          Ownership. The Transferor is the exclusive owner of the
entire right, title (legal and equitable) and interest in, to and under the
Transferred Assets and has good and valid title thereto, free and clear of all
Liens. None of the patents covering the Products under the Collaboration
Agreement are owned by or assigned to the Transferor. When the Transferred
Assets will have been sold, contributed, assigned, transferred, conveyed and
granted to the Transferee on the Closing Date, such Transferred Assets will not
be pledged, sold, contributed, assigned, transferred, conveyed or granted by the
Transferor to any other Person. The Transferor has full right to sell,
contribute, assign, transfer, convey and grant the Transferred Assets to the
Transferee. Upon the sale, contribution, assignment, transfer, conveyance and
granting by the Transferor of the Transferred Assets to the Transferee, the
Transferee shall acquire full legal and equitable title to the Transferred
Assets free and clear of all Liens, other than Liens in favor of the Trustee and
Liens permitted under the Indenture, and shall be the exclusive owner of the
Transferred Assets. The Transferee shall have the same rights as the Transferor
would have with respect to the Transferred Assets (if the Transferor were still
the owner of such Transferred Assets) against any other Person.

 



 5 

 

 

Section 3.5           Governmental and Third Party Authorizations. The execution
and delivery by the Transferor of the Transaction Documents to which the
Transferor is party, the performance by the Transferor of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder (including the sale, contribution,
assignment, transfer, conveyance and granting of the Transferred Assets to the
Transferee) do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person, except for the filing of a Current
Report on Form 8-K with the SEC, the filing of UCC financing statements, the
notice to Innoviva, as manager of TRC LLC, in the form of Exhibit A attached
hereto, and the amendment of Exhibit A to the TRC LLC Agreement to reflect the
transfer of the Issuer Class C Units contemplated by the Transaction Documents
and those previously obtained.

 

Section 3.6           Investment Company Status. Assuming the accuracy of the
representations and warranties of the initial purchasers of the Original Notes
in the Note Purchase Agreements and compliance by the initial purchasers of the
Original Notes and any subsequent purchaser of the Original Notes with the
requirements set forth in the Indenture, the Transferor is not, and, after
giving effect to the use of proceeds of the offering as contemplated by the
Transaction Documents, would not be, required to register as an investment
company under the Investment Company Act.

 

Section 3.7           No Litigation. There is no action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, other proceeding or, to
the knowledge of the Transferor, investigation pending or, to the knowledge of
the Transferor, threatened against the Transferor that would be a Material
Adverse Change or that challenges or seeks to prevent or delay the consummation
of the transactions contemplated by the Transaction Documents to which the
Transferor is party.

 

Section 3.8           Solvency. The Transferor is, and after giving effect to
the sale and contribution of the Transferred Assets to the Transferee pursuant
to this Sale and Contribution Agreement will be, solvent and able to pay its
debts as they come due, and has and will have adequate capital to carry out its
business as now conducted or proposed to be conducted.

 

Section 3.9           Tax Matters. No deduction or withholding for or on account
of any Tax has been made from any payment to the Transferor or the 2018
Transferee in respect of the Issuer Class C Units and, following the Closing
Date, if any such deduction or withholding is required with respect to payments
made to TRC LLC under the Collaboration Agreement, then, under the Collaboration
Agreement, GSK would be required to gross-up and indemnify TRC LLC for any
withholding taxes in excess of 5%. The Transferor has filed (or caused to be
filed) all material tax returns and reports required by Applicable Law to have
been filed by it and has paid all material taxes required to be paid by it,
except any such taxes that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
from time to time have been set aside on its books.

 



 6 

 

 

Section 3.10         No Brokers’ Fees. The Transferor has not taken any action
that would entitle any Person other than Cowen and Company, LLC to any
commission or broker’s fee in connection with the transactions contemplated by
this Sale and Contribution Agreement.

 

Section 3.11         TRC LLC Agreement.

 

(a)          Other than the Transaction Documents, the Master Agreement, the GSK
Agreements and the TRC LLC Agreement, there is no written contract to which the
Transferor is a party or by which any of its assets or properties is bound or
committed that relates to the Transferred Assets for which breach,
nonperformance, cancellation or failure to renew would have a Material Adverse
Effect. For the avoidance of doubt, the Transferor is not a party to the Master
Agreement or the GSK Agreements.

 

(b)          The TRC LLC Agreement is in full force and effect and is the legal,
valid and binding obligation of the Transferor and, to the knowledge of the
Transferor, Innoviva, enforceable against the Transferor and, to the knowledge
of the Transferor, Innoviva in accordance with its terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar Applicable Laws affecting creditors’ rights generally, general
equitable principles and principles of public policy. The Transferor is not in
breach or violation of or in default under the TRC LLC Agreement.

 

Section 3.12         UCC Matters. The Transferor’s exact legal name is, and
since its incorporation has been, “Theravance Biopharma R&D, Inc.” The
Transferor’s jurisdiction of incorporation is, and since its formation has been,
the Cayman Islands. The Transferor’s registered office is, and since its
incorporation has been, located at PO Box 309, Ugland House, Grand Cayman,
KY1-1104, Cayman Islands. Since its incorporation, the Transferor has not been
the subject of any merger or other corporate or other reorganization in which
its identity or status was materially changed, except in each case when it was
the surviving or resulting Person.

 

Section 3.13         Margin Stock. The Transferor is not engaged in the business
of extending credit for the purpose of buying or carrying margin stock, and no
portion of the Purchase Price shall be used by the Transferor for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.

 

Section 3.14         Foreign Corrupt Practices. For the last five years, except
as would not be expected to have a Material Adverse Effect, none of the
Transferor, any of its Subsidiaries or, to the knowledge of the Transferor, any
director, officer, agent, employee, Affiliate or other Person acting on behalf
and for the benefit of the Transferor or any of its Subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such Persons, with respect to the business of the Transferor or any of its
Subsidiaries, of either (a) the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, including making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money or other property, gift, promise to give or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder) or any foreign political party or official thereof or
any candidate for foreign political office in contravention of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or (b) the U.K. Bribery Act 2010, and the Transferor, its
Subsidiaries and, to the knowledge of the Transferor, its other Affiliates have
conducted their businesses in compliance with the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder and the U.K.
Bribery Act 2010 and have instituted and maintain policies and procedures
reasonably designed to ensure, and that are reasonably expected to continue to
ensure, continued compliance therewith.

 



 7 

 

 

Section 3.15        Money Laundering Laws. The operations of the Transferor and
its Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all relevant jurisdictions
and the applicable rules and regulations thereunder. No action, suit or
proceeding by or before any Governmental Authority involving the Transferor or
any of its Subsidiaries with respect to the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all relevant
jurisdictions, the rules and regulations thereunder is pending or, to the
knowledge of the Transferor, threatened.

 

Section 3.16         Sanctions. None of the Transferor, any of its Subsidiaries
or, to the knowledge of the Transferor, any director, officer, agent or employee
is (a) a Person currently the target of any sanctions administered or enforced
by (i) the United States government, including the U.S. Department of the
Treasury’s Office of Foreign Assets Control, (ii) the United Nations Security
Council, (iii) the European Union, or (iv) Her Majesty’s Treasury or (b)
located, organized or resident in a country or territory that is the target of
any comprehensive sanctions of the type described in clause (a) above.

 

Section 3.17         No Implied Representations by the Transferee. The
Transferor acknowledges and agrees that: (i) other than the representations and
warranties of the Transferee specifically contained in Article IV, there are no
representations or warranties of the Transferee for the benefit of the
Transferor, and the Transferee hereby disclaims all other representations and
warranties for the benefit of the Transferor, whether express, statutory or
implied, in connection with this Sale and Contribution Agreement or the other
Transaction Documents, and (ii) the Transferor does not rely on, and the
Transferee shall have no liability in respect of, any representation or warranty
not specifically set forth in Article IV. Without limiting the foregoing, the
Transferor acknowledges and agrees that, except as expressly set forth in any
representation or warranty in Article IV, the Transferee shall have no liability
to the Transferor for losses or damages pursuant to this Sale and Contribution
Agreement (or otherwise) with respect to any information, documents or materials
furnished or made available to the Transferor in any presentation, interview or
in any other form or manner relating to this Sale and Contribution Agreement or
the other Transaction Documents.

 



 8 

 

 

Notwithstanding anything in this Sale and Contribution Agreement to the
contrary, (i) other than the representations and warranties of the Transferor
specifically contained in this Article III, there are no representations or
warranties of the Transferor for the benefit of the Transferee, and the
Transferor hereby disclaims all other representations and warranties for the
benefit of the Transferee, whether express, statutory or implied, in connection
with this Sale and Contribution Agreement or the other Transaction Documents,
including with respect to the royalty payments made by GSK pursuant to the GSK
Agreements, the Transferred Assets, the GSK Agreements, the Products and data
relating to the Products including patents and patent applications and other
intellectual property associated with the Products, and (ii) the Transferee does
not rely on, and the Transferor shall have no liability in respect of, any
representation or warranty not specifically set forth in this Article III.
Without limiting the foregoing, the Transferee acknowledges and agrees that
(a)(i) the GSK Agreements, the TRC LLC Agreement and the Master Agreement
generally impose confidentiality obligations on information relating to or
generated in connection with those agreements and performance thereunder, and,
accordingly, the Transferee has made its own investigation and assessment of the
royalty payments made by GSK pursuant to the GSK Agreements, the Transferred
Assets, the Products and data relating to the Products including patents and
patent applications and other intellectual property associated with the
Products, and (ii) except as expressly set forth in any representation or
warranty in this Article III, the Transferee is not relying on, and shall have
no remedies in respect of, any implied warranties whatsoever, including as to
the future payment or potential payment that may be made by GSK to TRC LLC
pursuant to the GSK Agreements, the future distributions or potential
distributions that may be made by TRC LLC to the Transferee pursuant to the TRC
LLC Agreement, the creditworthiness of GSK or TRC LLC or any of their respective
Affiliates or any other matter, and (b) except as expressly set forth in any
representation or warranty in Article III, the Transferor shall have no
liability to the Transferee for losses or damages pursuant to this Sale and
Contribution Agreement (or otherwise) with respect to any information, documents
or materials furnished or made available to the Transferee or any of its
Affiliates in any presentation, interview or in any other form or manner
relating to this Sale and Contribution Agreement, the other Transaction
Documents or the TRC LLC Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE

 

The Transferee hereby represents and warrants to the Transferor as of the date
hereof as follows:

 

Section 4.1           Organization. The Transferee is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware and has all power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Sale and Contribution Agreement and the TRC LLC Agreement. The Transferee is
duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect).

 



 9 

 

 

Section 4.2           No Conflicts.

 

(a)          None of the execution and delivery by the Transferee of any of the
Transaction Documents to which the Transferee is party, the performance by the
Transferee of the obligations contemplated hereby or thereby or the consummation
of the transactions contemplated hereby or thereby will (i) contravene, conflict
with, result in a breach, violation, cancellation or termination of, constitute
a default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (A) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to or by which the
Transferee or any of its assets or properties may be subject or bound, except
where such violation would not have a Material Adverse Effect, (B) any contract,
agreement, indenture, lease, license, deed, binding obligation or instrument to
which the Transferee is a party or by which the Transferee or any of its assets
or properties is bound, except where such violation would not have a Material
Adverse Effect or (C) any of the organizational documents of the Transferee; or
(ii) give rise to any additional right of termination, cancellation or
acceleration of any right or obligation of the Transferee, except where such
additional right of termination, cancellation or acceleration would not have a
Material Adverse Effect.

 

(b)          The Transferee has not granted any Lien on the Transaction
Documents except as provided herein or in any other Transaction Document.

 

Section 4.3           Authorization. The Transferee has all power and authority
to execute and deliver, and perform its obligations under, the Transaction
Documents to which the Transferee is party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of each of the
Transaction Documents to which the Transferee is party and the performance by
the Transferee of its obligations hereunder and thereunder have been duly
authorized by the Transferee. Each of the Transaction Documents to which the
Transferee is party has been duly executed and delivered by the Transferee. Each
of the Transaction Documents to which the Transferee is party constitutes the
legal, valid and binding obligation of the Transferee, enforceable against the
Transferee in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

 

Section 4.4           Governmental and Third Party Authorizations. The execution
and delivery by the Transferee of the Transaction Documents to which the
Transferee is party, the performance by the Transferee of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for the filing of a Current Report on Form 8-K with the SEC, the filing
of UCC financing statements, the notice to Innoviva, as manager of TRC LLC, in
the form of Exhibit A attached hereto, and the amendment of Exhibit A to the TRC
LLC Agreement to reflect the transfer of the Issuer Class C Units contemplated
by the Transaction Documents and those previously obtained.

 

Section 4.5           No Litigation. There is no action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, other proceeding or, to
the knowledge of the Transferee, investigation pending or, to the knowledge of
the Transferee, threatened against the Transferee that challenges or seeks to
prevent or delay the consummation of the transactions contemplated by the
Transaction Documents to which the Transferee is party.

 

Section 4.6           Not a Restricted Party. The Transferee is not a Restricted
Party.

 



 10 

 

 

Section 4.7           No Implied Representations by the Transferor or Theravance
Biopharma.

 

(a)          The Transferee acknowledges and agrees that: (i) other than the
representations and warranties of the Transferor specifically contained in
Article III, there are no representations or warranties of the Transferor for
the benefit of the Transferee, and the Transferor hereby disclaims all other
representations and warranties for the benefit of the Transferee, whether
express, statutory or implied, in connection with this Sale and Contribution
Agreement or the other Transaction Documents, including with respect to the
royalty payments made by GSK pursuant to the GSK Agreements, the Transferred
Assets, the GSK Agreements, the Products and data relating to the Products
including patents and patent applications and other intellectual property
associated with the Products, and (ii) the Transferee does not rely on, and the
Transferor shall have no liability in respect of, any representation or warranty
not specifically set forth in Article III.

 

(b)          The Transferee acknowledges and agrees that: (i) other than the
representations and warranties of Theravance Biopharma specifically contained in
Article V, there are no representations or warranties of Theravance Biopharma
for the benefit of the Transferee, and Theravance Biopharma hereby disclaims all
other representations and warranties for the benefit of the Transferee, whether
express, statutory or implied, in connection with this Sale and Contribution
Agreement or the other Transaction Documents, including with respect to the
royalty payments made by GSK pursuant to the GSK Agreements, the Transferred
Assets, the GSK Agreements, the Products and data relating to the Products
including patents and patent applications and other intellectual property
associated with the Products and (ii) the Transferee does not rely on, and
Theravance Biopharma shall have no liability in respect of, any representation
or warranty not specifically set forth in Article V.

 

(c)          Without limiting the foregoing, the Transferee acknowledges and
agrees that (a)(i) the GSK Agreements, the TRC LLC Agreement and the Master
Agreement generally impose confidentiality obligations on information relating
to or generated in connection with those agreements and performance thereunder,
and, accordingly, the Transferee has made its own investigation and assessment
of the royalty payments made by GSK pursuant to the GSK Agreements, the
Transferred Assets, the Products and data relating to the Products including
patents and patent applications and other intellectual property associated with
the Products, and (ii) except as expressly set forth in any representation or
warranty in Article III, the Transferee is not relying on, and shall have no
remedies in respect of, any implied warranties whatsoever, including as to the
future payment or potential payment that may be made by GSK to TRC LLC pursuant
to the GSK Agreements, the future distributions or potential distributions that
may be made by TRC LLC to the Transferee pursuant to the TRC LLC Agreement, the
creditworthiness of GSK or TRC LLC or any of their respective Affiliates or any
other matter, and (b) except as expressly set forth in any representation or
warranty in Article III (with respect to the Transferor) and in Article V (with
respect to Theravance Biopharma), neither the Transferor nor Theravance
Biopharma shall have any liability to the Transferee for losses or damages
pursuant to this Sale and Contribution Agreement (or otherwise) with respect to
any information, documents or materials furnished or made available to the
Transferee or any of its Affiliates in any presentation, interview or in any
other form or manner relating to this Sale and Contribution Agreement, the other
Transaction Documents or the TRC LLC Agreement.

 



 11 

 

 

Notwithstanding anything in this Sale and Contribution Agreement to the
contrary, (i) other than the representations and warranties of the Transferee
specifically contained in this Article IV, there are no representations or
warranties of the Transferee for the benefit of the Transferor, and the
Transferee hereby disclaims all other representations and warranties for the
benefit of the Transferor, whether express, statutory or implied, in connection
with this Sale and Contribution Agreement or the other Transaction Documents,
and the Transferor does not rely on, and (ii) the Transferee shall have no
liability in respect of, any representation or warranty not specifically set
forth in Article IV. Without limiting the foregoing, the Transferor acknowledges
and agrees that, except as expressly set forth in any representation or warranty
in this Article IV, the Transferee shall have no liability to the Transferor for
losses or damages pursuant to this Sale and Contribution Agreement (or
otherwise) with respect to any information, documents or materials furnished or
made available to the Transferor in any presentation, interview or in any other
form or manner relating to this Sale and Contribution Agreement or the other
Transaction Documents.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THERAVANCE BIOPHARMA

 

Theravance Biopharma hereby represents and warrants to the Transferee as of the
date hereof as follows:

 

Section 5.1           Organization. Theravance Biopharma has been duly
incorporated with limited liability and is validly existing under the laws of
the Cayman Islands and has all power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Sale and Contribution Agreement. Theravance Biopharma is duly qualified to
transact business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect).

 

Section 5.2           No Conflicts.

 

(a)          None of the execution and delivery by Theravance Biopharma of this
Sale and Contribution Agreement, the performance by Theravance Biopharma of its
obligations contemplated hereby or the consummation of the transactions by
Theravance Biopharma contemplated hereby will (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (A) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to or by which
Theravance Biopharma or any of its assets or properties may be subject or bound,
except where such violation would not have a Material Adverse Effect, (B) any
contract, agreement, indenture, lease, license, deed, binding obligation or
instrument to which Theravance Biopharma is a party or by which Theravance
Biopharma or any of its assets or properties is bound, except where such
violation would not have a Material Adverse Effect or (C) any of the
organizational documents of Theravance Biopharma; or (ii) give rise to any
additional right of termination, cancellation or acceleration of any right or
obligation of Theravance Biopharma, except where such additional right of
termination, cancellation or acceleration would not have a Material Adverse
Effect.

 



 12 

 

 

(b)          Theravance Biopharma has not granted any Lien on this Sale and
Contribution Agreement and the other Transaction Documents.

 

Section 5.3           Authorization. Theravance Biopharma has all power and
authority to execute and deliver, and perform its obligations under, this Sale
and Contribution Agreement, and to consummate the transactions contemplated
hereby. The execution and delivery of this Sale and Contribution Agreement and
the performance by Theravance Biopharma of its obligations hereunder have been
duly authorized by Theravance Biopharma. This Sale and Contribution Agreement
has been duly executed and delivered by Theravance Biopharma. This Sale and
Contribution Agreement constitutes the legal, valid and binding obligation of
Theravance Biopharma, enforceable against Theravance Biopharma in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting creditors’ rights generally,
general equitable principles and principles of public policy.

 

Section 5.4           Governmental and Third Party Authorizations. The execution
and delivery by Theravance Biopharma of this Sale and Contribution Agreement,
the performance by Theravance Biopharma of its obligations hereunder and the
consummation of any of the transactions by Theravance Biopharma contemplated
hereunder do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person, except for the filing of a Current
Report on Form 8-K with the SEC, the filing of UCC financing statements, the
notice to Innoviva, as manager of TRC LLC, in the form of Exhibit A attached
hereto, and the amendment of Exhibit A to the TRC LLC Agreement to reflect the
transfer of the Issuer Class C Units contemplated by the Transaction Documents
and those previously obtained.

 

Section 5.5           No Litigation. There is no action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena, other proceeding or, to
the knowledge of Theravance Biopharma, investigation pending or, to the
knowledge of Theravance Biopharma, threatened against Theravance Biopharma that
would be a Material Adverse Change or that challenges or seeks to prevent or
delay the consummation of the transactions contemplated by this Sale and
Contribution Agreement.

 

The Transferee acknowledges and agrees that: notwithstanding anything in this
Sale and Contribution Agreement to the contrary, (i) other than the
representations and warranties of Theravance Biopharma specifically contained in
this Article V, there are no representations or warranties of Theravance
Biopharma for the benefit of the Transferee, and Theravance Biopharma hereby
disclaims all other representations and warranties for the benefit of the
Transferee, whether express, statutory or implied, in connection with this Sale
and Contribution Agreement or the other Transaction Documents and (ii) the
Transferee does not rely on, and Theravance Biopharma shall have no liability in
respect of, any representation or warranty not specifically set forth in this
Article V.

 



 13 

 

 

ARTICLE VI
COVENANTS

 

Until the Notes have been repaid, redeemed, repurchased or defeased and the
Indenture has been satisfied or discharged:

 

Section 6.1           Notices.

 

(a)          Subject to applicable confidentiality restrictions and Applicable
Laws relating to securities matters or other confidential matters, the
Transferor shall provide the Transferee with written notice as promptly as
practicable (and in any event within five Business Days) after becoming aware of
any of the following: (i) any breach or default by the Transferor of or under
any covenant, agreement or other provision of any Transaction Document to which
it is party; (ii) any representation or warranty made by the Transferor in any
of the Transaction Documents or in any certificate delivered to the Transferee
pursuant to this Sale and Contribution Agreement shall prove to be untrue or
inaccurate in any material respect on the date as of which made; (iii) any
change, effect, event, occurrence, state of facts, development or condition that
would have a Material Adverse Effect; or (iv) any Bankruptcy Event in respect of
the Transferor.

 

(b)          The Transferor shall notify the Transferee in writing not less than
30 days prior to any change in, or amendment or alteration of, the Transferor’s
(i) legal name, (ii) form or type of organizational structure or (iii)
jurisdiction of organization, unless such change, amendment or alteration is in
connection with the Restructuring. The Transferor shall notify the Transferee in
writing at least two Business Days prior to the Restructuring.

 

(c)          Subject to applicable confidentiality restrictions and Applicable
Laws relating to securities matters or other confidential matters, the
Transferor shall make available such other information as the Transferee may,
from time to time, reasonably request with respect to the Transferred Assets.

 

Section 6.2           Confidentiality.

 

Except as otherwise required by Applicable Law, by the rules and regulations of
any securities exchange or trading system or by the FDA or any other
Governmental Authority with similar regulatory authority and except as otherwise
set forth in this Section 6.2, all Confidential Information furnished by the
Transferor to the Transferee, as well as the terms, conditions and provisions of
this Sale and Contribution Agreement and any other Transaction Document, shall
be kept confidential by the Transferee and shall be used by the Transferee only
in connection with this Sale and Contribution Agreement and any other
Transaction Document and the transactions contemplated hereby and thereby.
Notwithstanding the foregoing, the Transferee may disclose such information to
its actual and potential partners, directors, employees, managers, officers,
agents, investors (including any holder of debt securities of the Transferee and
such holder’s advisors, agents and representatives), co-investors, insurers and
insurance brokers, underwriters, financing parties, equityholders, brokers,
advisors, lawyers, bankers, trustees and representatives subject in each case to
the confidentiality requirements set forth in the GSK Agreements, the TRC LLC
Agreement and the Master Agreement; provided, that such Persons (i) shall be
informed of the confidential nature of such information and shall be obligated
to keep such information confidential pursuant to obligations of confidentiality
no less onerous than those set out herein or (ii) shall have executed and
delivered a Confidentiality Agreement.

 



 14 

 

 

Section 6.3           Further Assurances.

 

(a)          Subject to the terms and conditions of this Sale and Contribution
Agreement, the GSK Agreements, the Master Agreement and the TRC LLC Agreement
and applicable confidentiality obligations, each of the Transferor and the
Transferee will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
Applicable Laws to consummate the transactions contemplated by the Transaction
Documents to which the Transferor or the Transferee, as applicable, is party,
including to (i) perfect the sale and contribution of the Transferred Assets to
the Transferee pursuant to this Sale and Contribution Agreement, (ii) execute
and deliver such other documents, certificates, instruments, agreements and
other writings and to take such other actions as may be necessary or desirable,
or reasonably requested by the Transferor or the Transferee, as applicable in
order to consummate or implement expeditiously the transactions contemplated by
any Transaction Document to which the Transferor or the Transferee, as
applicable, is party, (iii) perfect, protect, more fully evidence, vest and
maintain in the Transferee, good, valid and marketable rights and interests in
and to the Transferred Assets free and clear of all Liens (other than those
permitted by the Transaction Documents), (iv) create, evidence and perfect the
Transferee’s back-up security interest granted pursuant to Section 2.1(d), and
(v) enable the Transferee to exercise or enforce any of the Transferee’s rights
under any Transaction Document to which the Transferor or the Transferee, as
applicable, is party, including following the Closing Date.

 

(b)          Subject to the terms and conditions of this Sale and Contribution
Agreement, the GSK Agreements, the Master Agreement, the TRC LLC Agreement and
applicable confidentiality obligations, the Transferor and the Transferee shall
cooperate and provide assistance as reasonably requested by the Transferor or
the Transferee, as applicable, at the expense of the Transferor or the
Transferee, as applicable (except as otherwise set forth herein), in connection
with any litigation, arbitration, investigation or other proceeding (whether
threatened, existing, initiated or contemplated prior to, on or after the date
hereof) to which the Transferor or the Transferee, as applicable, any of its
Affiliates (other than the other party hereto) or controlling persons or any of
their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the transactions described herein or therein or the Transferred Assets but in
all cases excluding any litigation brought by the Transferor against the
Transferee or brought by the Transferee (for itself or on behalf of any
Transferee Indemnified Party) against the Transferor.

 

(c)          Each of the Transferor and the Transferee shall comply with all
Applicable Laws with respect to the Transaction Documents to which it is party,
the Transferred Assets and all ancillary agreements related thereto, the
violation of which would have a Material Adverse Effect.

 



 15 

 

 

(d)          The Transferor shall not enter into any contract, agreement or
other legally binding arrangement (whether written or oral), or grant any right
to any other Person, in any case that would reasonably be expected to conflict
with the Transaction Documents; provided, however that the Transferor may enter
into such documents as may be necessary to effect a Restructuring which will not
materially and adversely impair the rights of Noteholders under the Indenture.

 

Section 6.4           Payments on Account of the Transferred Assets.

 

(a)          Notwithstanding the terms of the Innoviva Instruction, if TRC LLC,
Innoviva or any other Person pays the Class C Distributions to the Transferor
(or any of its Subsidiaries other than the Transferee) directly and not to the
Collection Account, then (i) such payment or distribution shall be held by the
Transferor (or such Subsidiary) in trust for the benefit of the Transferee, (ii)
the Transferor (or such Subsidiary) shall have no right, title or interest
whatsoever in such payment or distribution and shall not create or suffer to
exist any Lien thereon and (iii) the Transferor (or such Subsidiary) promptly,
and in any event no later than two Business Days following the receipt by the
Transferor (or such Subsidiary) of such payment or distribution, shall remit
such payment or distribution to the Collection Account pursuant to Section
6.4(b) in the exact form received with all necessary endorsements.

 

(b)          The Transferor shall make all payments required to be made by it to
the Transferee pursuant to this Sale and Contribution Agreement by wire transfer
of immediately available funds, without Set-off, to the Collection Account.

 

(c)          The Transferee shall make all payments required to be made by it to
the Transferor pursuant to this Sale and Contribution Agreement by wire transfer
of immediately available funds, without Set-off, to the following account (or to
such other account as the Transferor shall notify the Transferee in writing from
time to time) (the “Transferor Account”):

 

Bank Name:  Bank of America, N.A. ABA Number:  [Redacted] Account Number: 
[Redacted] Account Name:  Theravance Biopharma R&D, Inc. Attention:  Asif Ali

 

Section 6.5           Existence. The Transferor shall preserve and maintain its
existence; provided, that the foregoing shall not prohibit the Transferor from
entering into any merger, consolidation or amalgamation with, or selling or
otherwise transferring all or substantially all of its assets to, any other
Person if the Transferor is the continuing or surviving entity or if the
surviving or continuing or acquiring entity assumes (either expressly or by
operation of law) all of the obligations of the Transferor under the Transaction
Documents.

 

Section 6.6           Payment of Expenses; Commingling of Assets. Until the
Indenture has been satisfied and discharged in full in accordance with its
terms, (a) the Transferor shall pay from its own funds and assets all
obligations and indebtedness incurred by it and (b) the Transferor shall not
commingle its assets with those of the Transferee except as specifically
permitted in the Transaction Documents.



 



 16 

 

 

Section 6.7           The Master Agreement and the Extension Agreement With
Respect to Theravance Biopharma.

 

(a)          Theravance Biopharma shall perform and comply with the Master
Agreement and the Collaboration Agreement to the extent relating to the
Extension Agreement and shall not take any action, or fail to take any action,
that breaches, violates or could reasonably be expected to breach or violate the
Master Agreement or the Collaboration Agreement to the extent relating to the
Extension Agreement.

 

(b)          (i) Theravance Biopharma shall enforce the Master Agreement and the
Collaboration Agreement to the extent relating to the Extension Agreement and
its rights under the Master Agreement and the Collaboration Agreement to the
extent relating to the Extension Agreement, in each case to the extent that the
failure to do so under this clause (i) would be reasonably expected to have a
direct or indirect material and adverse effect on Theravance Biopharma’s or its
permitted transferees’, successors’ and permitted assigns’ (as applicable),
including the Transferor’s and the Transferee’s, rights or obligations under the
Master Agreement, the Collaboration Agreement to the extent relating to the
Extension Agreement and the TRC LLC Agreement to the extent relating to the
Issuer Class C Units, and (ii) Theravance Biopharma shall not amend, modify,
supplement, waive, cancel, terminate or grant any consent under the Master
Agreement and the Collaboration Agreement to the extent relating to the
Extension Agreement, or take any other action or fail to take any action having
the effect of the foregoing, or agree to do any of the foregoing directly or
indirectly, in whole or in part, to the Master Agreement or the Collaboration
Agreement to the extent relating to the Extension Agreement or any rights under
the Master Agreement or the Collaboration Agreement to the extent relating to
the Extension Agreement, in each case to the extent that such action or inaction
referred to in this clause (ii) would be reasonably expected to have a direct or
indirect material and adverse effect on the rights or obligations of Theravance
Biopharma or its permitted transferees, successors and permitted assigns (as
applicable), including the Transferor and the Transferee, under the Master
Agreement, the Collaboration Agreement to the extent relating to the Extension
Agreement or the TRC LLC Agreement to the extent relating to the Issuer Class C
Units.

 

(c)          Notwithstanding anything to the contrary in the foregoing clauses
(a) and (b) of this Section 6.7, Theravance Biopharma is permitted to take any
action or fail to take any action with respect to any agreement or drug program
(other than the Collaboration Agreement and drug programs under the
Collaboration Agreement), including the Strategic Alliance Agreement and/or any
drug programs (including the MABA program) that are covered under the Strategic
Alliance Agreement, including a transfer, sale, mortgage, pledge, assignment or
disposal of, either directly or indirectly, in whole or in part, by operation of
law or otherwise, its interest in the MABA program.

 

(d)          It is understood and agreed between the Transferor and the
Transferee that neither the Transferor nor the Transferee shall have any
obligation or liability with respect to the allocations of resources, scope,
intensity and duration of efforts or decisions and judgments made in connection
with development and commercialization (including acts or omissions that result
in or increase the likelihood of, greater or lesser commercial success): (i)
with respect to, or as among, any Products or (ii) as among any one or more
Products, on the one hand, and other products or therapeutically active
components, on the other hand.

 



 17 

 

 

Section 6.8           The Master Agreement and the TRC LLC Agreement With
Respect to the Transferor.

 

(a)          The Transferor shall perform and comply with the Master Agreement
(if applicable) and the TRC LLC Agreement and shall not take any action, or fail
to take any action, that breaches, violates or could reasonably be expected to
breach or violate the Master Agreement (if applicable) or the TRC LLC Agreement.

 

(b)          (i) The Transferor shall enforce the Master Agreement (if
applicable) and the TRC LLC Agreement and its rights under the Master Agreement
(if applicable) and the TRC LLC Agreement, in each case to the extent that the
failure to do so under this clause (i) would be reasonably expected to have a
direct or indirect material and adverse effect on Theravance Biopharma’s or its
permitted transferees’, successors’ and permitted assigns’ (as applicable),
including the Transferor’s and the Transferee’s, rights or obligations under the
Master Agreement (if applicable) and the TRC LLC Agreement, in each case to the
extent relating to the Issuer Class C Units, and (ii) the Transferor shall not
amend, modify, supplement, waive, cancel, terminate or grant any consent under
the Master Agreement (if applicable) or the TRC LLC Agreement, or take any other
action or fail to take any action having the effect of the foregoing, or agree
to do any of the foregoing directly or indirectly, in whole or in part, to the
Master Agreement (if applicable) or the TRC LLC Agreement or any rights under
the Master Agreement (if applicable) or the TRC LLC Agreement, in each case to
the extent that such action or inaction referred to in this clause (ii) would be
reasonably expected to have a direct or indirect material and adverse effect on
the rights or obligations of Theravance Biopharma or its permitted transferees,
successors and permitted assigns (as applicable), including the Transferor and
the Transferee, under the Master Agreement (if applicable) or the TRC LLC
Agreement, in each case to the extent relating to the Issuer Class C Units.

 

(c)          The Transferor shall not take any action to, directly or
indirectly, impact, delay, forgive, release or compromise any amount owed to or
becoming owing to Theravance Biopharma and its permitted transferees, successors
and permitted assigns (as applicable), including the Transferor and the
Transferee in respect of the Class C Distributions under the TRC LLC Agreement
in a manner material and adverse to the Noteholders.

 

(d)          Notwithstanding anything to the contrary in the foregoing clauses
(a), (b) and (c) of this Section 6.8, the Transferor is permitted to take any
action or fail to take any action with respect to any agreement or drug program
(other than the Collaboration Agreement and drug programs under the
Collaboration Agreement), including the Strategic Alliance Agreement and/or any
drug programs (including the MABA program) that are covered under the Strategic
Alliance Agreement, including a transfer, sale, mortgage, pledge, assignment or
disposal of, either directly or indirectly, in whole or in part, by operation of
law or otherwise, its interest in the MABA program.

 

Section 6.9           Risk Retention Requirement. Other than as permitted by the
U.S. Credit Risk Retention Rules, neither Theravance Biopharma nor one or more
of its Wholly-Owned Affiliates (as defined under the U.S. Credit Risk Retention
Rules) may sell, transfer or hedge the Retained Notes until the latest of (i)
two years from the Closing Date, (ii) the date the unpaid principal balance (if
applicable) of the Collateral is 33% or less of the initial unpaid principal
balance of the Collateral or (iii) the first date the principal amount of the
Notes is 33% or less of the original principal amount of the Notes (the “Risk
Retention Period”); provided that the Risk Retention Period will end with
respect to the Notes immediately upon the earlier of the time at which no Notes
are outstanding and such time as the “sponsor” (as defined under the U.S. Credit
Risk Retention Rules) of the offer and sale of the Notes, in its capacity as
sponsor of such offer and sale, is no longer required by the U.S. Credit Risk
Retention Rules to retain an economic interest in the Notes.

 



 18 

 

 

Section 6.10          Treatment of Notes as Debt. The Transferor shall treat the
Notes as debt for U.S. federal income tax purposes.

 

Section 6.11         Tax Matters. The Transferor shall, prior to the
Restructuring, use commercially reasonable efforts to avoid being treated as
engaged in a U.S. trade or business. Other than in connection with the
Restructuring, the Transferor shall not change its jurisdiction of organization
or tax residence while the Notes are outstanding prior to the Transferor
providing the Trustee an opinion of nationally recognized U.S. tax counsel
satisfactory to the Trustee to the effect that any such change should not cause
a “significant modification” of the Notes for U.S. federal income tax purposes.

 

Section 6.12        Foreign Corrupt Practices. None of the Transferor or, to the
knowledge of the Transferor, any director, officer, agent, employee, Affiliate
or other Person acting on behalf and for the benefit of the Transferor or any of
its Subsidiaries shall materially violate the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder or the U.K. Bribery
Act 2010.

 

Section 6.13         Money Laundering Laws. At all times throughout the term of
this Sale and Contribution Agreement, the operations of the Transferor and its
Subsidiaries will be conducted in compliance in all material respects with the
applicable provisions of the Currency and Foreign Transactions Reporting Act of
1970, as amended and the applicable money laundering statutes of all relevant
jurisdictions.

 

Section 6.14         Sanctions. The Transferor will not, directly or knowingly
indirectly, use the proceeds of the sale of the Transferred Assets, or lend,
contribute or otherwise make available such proceeds to any subsidiaries, joint
venture partners or other Persons, to fund any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the target of sanctions of the type described in Section 3.16(a), in each
case, in violation of applicable sanctions or in any other manner that will
result in a violation by any Person party hereto of sanctions of the type
described in Section 3.16(a).

 

Section 6.15         Refinancing. The offering of the Notes by the Transferee on
the Closing Date shall have been consummated or shall be consummated
substantially concurrently with the refinancing of the notes issued by the 2018
Transferee pursuant to an indenture dated as of November 30, 2018.

 



 19 

 

 

ARTICLE VII
THE CLOSING

 

Section 7.1           Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place on the Closing Date at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP located at 4 Times Square, New York,
New York 10036 (or at One Manhattan West, New York, New York 10001 if the
Closing occurs on or after March 2, 2020), or at such other place as the parties
hereto mutually agree.

 

Section 7.2           Closing Deliverables of the Transferor. At the Closing,
the Transferor shall deliver or cause to be delivered to the Transferee the
following:

 

(a)          the Servicing Agreement, the Account Control Agreement, the Pledge
and Security Agreement and the Note Purchase Agreements, each executed by the
Transferor;

 

(b)          the Innoviva Instruction executed by the Transferor; and

 

(c)          such other certificates, documents and financing statements as the
Transferee may reasonably request, including (i) the documents contemplated by
Article VI of the Note Purchase Agreements and (ii) a financing statement
reasonably satisfactory to the Transferee to evidence and perfect the sale,
contribution, assignment, transfer, conveyance and grant of the Transferred
Assets pursuant to Section 2.1 and the back-up security interest granted
pursuant to Section 2.1(d).

 

Section 7.3           Closing Deliverables of the Transferee. At the Closing,
the Transferee shall deliver or cause to be delivered to the Transferor the
following:

 

(a)          the payment of the Cash Purchase Price in accordance with Section
2.2;

 

(b)          $20,000,000 aggregate principal amount of Retained Notes in
accordance with Section 2.2; and

 

(c)          such other certificates, documents and financing statements as the
Transferor may reasonably request.

 



 20 

 

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1           Indemnification by the Transferor. The Transferor agrees
to indemnify and hold each of the Transferee and its Affiliates (other than the
Transferor and Theravance Biopharma) and any and all of their respective
partners, directors, managers, members, officers, employees, agents and
controlling persons (each, a “Transferee Indemnified Party”) harmless from and
against, and to pay to each Transferee Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Transferee
Indemnified Party, whether or not involving a third party claim, demand, action
or proceeding, arising out of (i) any breach of any representation, warranty or
certification made by the Transferor in any of the Transaction Documents to
which the Transferor is party or certificates given by the Transferor to the
Transferee in writing pursuant to this Sale and Contribution Agreement or any
other Transaction Document, (ii) any breach of or default under any covenant or
agreement by the Transferor to the Transferee pursuant to any Transaction
Document to which the Transferor is party and (iii) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Transferor to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Sale and Contribution
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Transferee Indemnified Party (A) that has the effect of
imposing on the Transferor any recourse liability for the Class C Distributions
because of the insolvency or other creditworthiness problems of TRC LLC or GSK
or the insufficiency of the Class C Distributions, whether as a result of the
amount of cash flow arising from the failure of Innoviva to comply with the TRC
LLC Agreement or the royalty payments made by GSK pursuant to the GSK Agreements
or otherwise, unless resulting from the failure of the Transferor to perform its
obligations under this Sale and Contribution Agreement, (B) that results from
the bad faith, gross negligence or willful misconduct of such Transferee
Indemnified Party or its Affiliates (other than the Transferor or Theravance
Biopharma) or (C) to the extent resulting from the failure of any Person other
than the Transferor to perform any of its obligations under any of the
Transaction Documents. Any amounts due to any Transferee Indemnified Party under
this Section 8.1 shall be payable by the Transferor to such Transferee
Indemnified Party upon demand.

 

Section 8.2           Indemnification by Theravance Biopharma. Theravance
Biopharma agrees to indemnify and hold each Transferee Indemnified Party
harmless from and against, and to pay to each Transferee Indemnified Party the
amount of, any and all Losses awarded against or incurred or suffered by such
Transferee Indemnified Party, whether or not involving a third party claim,
demand, action or proceeding, arising out of (i) any breach of any
representation, warranty or certification made by Theravance Biopharma in
Article V of this Sale and Contribution Agreement (ii) any breach of or default
under any covenant or agreement by Theravance Biopharma to the Transferee
pursuant to Section 6.7 of this Sale and Contribution Agreement and (iii) any
fees, expenses, costs, liabilities or other amounts incurred or owed by
Theravance Biopharma to any brokers, financial advisors or comparable other
Persons retained or employed by it in connection with the transactions
contemplated by this Sale and Contribution Agreement; provided, however, that
the foregoing shall exclude any indemnification to any Transferee Indemnified
Party (A) that results from the bad faith, gross negligence or willful
misconduct of such Transferee Indemnified Party or any of its Affiliates (other
than the Transferor or Theravance Biopharma) or (B) to the extent resulting from
the failure of any Person other than Theravance Biopharma to perform any of its
obligations under any of the Transaction Documents. Any amounts due to any
Transferee Indemnified Party under this Section 8.2 shall be payable by
Theravance Biopharma to such Transferee Indemnified Party upon demand.

 



 21 

 

 

Section 8.3           Procedures. If any claim, demand, action or proceeding
(including any investigation by any Governmental Authority) shall be brought
against an indemnified party in respect of which indemnity is to be sought
against an indemnifying party pursuant to Sections 8.1 or 8.2, as applicable,
the indemnified party shall, promptly after receipt of notice of the
commencement of any such claim, demand, action or proceeding, notify the
indemnifying party in writing of the commencement of such claim, demand, action
or proceeding, enclosing a copy of all papers served, if any; provided, that the
omission to so notify such indemnifying party will not relieve the indemnifying
party from any liability that it may have to any indemnified party under
Sections 8.1 or 8.2, as applicable, unless, and only to the extent that, the
indemnifying party is actually prejudiced by such omission. In the event that
any such action is brought against an indemnified party and it notifies the
indemnifying party of the commencement thereof in accordance with this Section
8.3, the indemnifying party will be entitled, at the indemnifying party’s sole
cost and expense, to participate therein and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Article VIII for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. In any such proceeding, an indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel at the indemnifying party’s expense, (b) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (c) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interests between them based on the
advice of counsel to the indemnifying party. It is agreed that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate law firm for each jurisdiction for all such indemnified parties.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or discharge of any claim or pending or threatened proceeding in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement, compromise or discharge, as the case may be, (i) includes an
unconditional written release of such indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such claim or proceeding, (ii) does not include
any statement as to an admission of fault, culpability or failure to act by or
on behalf of any indemnified party and (iii) does not impose any continuing
material obligation or restrictions on any indemnified party.

 

Section 8.4           Exclusive Remedy. Except in the case of fraud or
intentional breach, following the Closing, the indemnification afforded by this
Article VIII shall be the sole and exclusive remedy for money damages awarded
against or incurred or suffered by a Transferee Indemnified Party in connection
with the transactions contemplated by the Transaction Documents, including with
respect to any breach of any representation, warranty or certification made by a
party hereto in any of the Transaction Documents or certificates given by a
party hereto in writing pursuant hereto or thereto or any breach of or default
under any covenant or agreement by a party hereto pursuant to any Transaction
Document. Notwithstanding anything in this Sale and Contribution Agreement to
the contrary, in the event of any breach or failure in performance of any
covenant or agreement contained in any Transaction Document, the non-breaching
party shall be entitled to specific performance, injunctive or other equitable
relief pursuant to Section 9.2.

 



 22 

 

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1          Survival. All representations, warranties and covenants
made herein and in any other Transaction Document shall survive the execution
and delivery of this Sale and Contribution Agreement and the Closing. The rights
hereunder to indemnification, payment of Losses or other remedies based on such
representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Sale and Contribution Agreement or the Closing) in respect of
the accuracy or inaccuracy of or compliance with, any such representation,
warranty or covenant. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, shall not affect the rights hereunder to indemnification, payment of
Losses or other remedies based on such representations, warranties and
covenants.

 

Section 9.2           Specific Performance. Each of the parties hereto
acknowledges that the other party hereto will have no adequate remedy at law if
it fails to perform any of its obligations under any of the Transaction
Documents. In such event, each of the parties hereto agrees that the other party
hereto shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Sale and
Contribution Agreement.

 

Section 9.3           Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent or (d) on the date transmitted by facsimile or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient as follows:

 

if to the Transferor, to:

Theravance Biopharma R&D, Inc.

c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel

Telephone: (650) 808-3785
Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 



 23 

 

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West

New York, NY 10001
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Ave

Palo Alto, CA 94301
Attention: Amr Razzak

Telephone: (650) 470-4533
Facsimile: (650) 798-6504
E-Mail: amr.razzak@skadden.com

 

if to the Transferee, to:

Triple Royalty Sub II LLC
c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Vice President and Assistant Secretary

Telephone: (650) 808-3785
Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West

New York, NY 10001

Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Ave

Palo Alto, CA 94301
Attention: Amr Razzak

Telephone: (650) 470-4533
Facsimile: (650) 798-6504
E-Mail: amr.razzak@skadden.com

 



 24 

 

 

if to Theravance Biopharma, to:

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel
Telephone: (650) 808-3785

Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West

New York, NY 10001
Attention: Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Ave

Palo Alto, CA 94301
Attention: Amr Razzak

Telephone: (650) 470-4533
Facsimile: (650) 798-6504
E-Mail: amr.razzak@skadden.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

 

Section 9.4           Successors and Assigns.

 

(a)          Other than in connection with the Restructuring, neither the
Transferor nor Theravance Biopharma shall assign or otherwise transfer this Sale
and Contribution Agreement without the prior written consent of the Transferee,
except that the Transferor or Theravance Biopharma, as applicable, may assign
this Sale and Contribution Agreement, in whole or in part, without the consent
of the Transferee to (i) an acquirer of the Transferor or Theravance Biopharma,
as applicable, or a successor to all or substantially all of the assets of the
Transferor or Theravance Biopharma, as applicable, whether by merger, sale of
stock, sale of assets or other similar transaction, if the surviving or
continuing or acquiring entity assumes (either expressly or by operation of law)
all of the obligations of the Transferor or Theravance Biopharma, as applicable,
under this Sale and Contribution Agreement or (ii) an Affiliate of the
Transferor or Theravance Biopharma, as applicable, for so long as such Affiliate
remains an Affiliate of the Transferor or Theravance Biopharma, as applicable,
and if the Transferor or Theravance Biopharma, as applicable, guarantees the
performance of this Sale and Contribution Agreement by such Affiliate.

 



 25 

 

 

(b)          Except as provided in Section 9.15, any assignment or transfer of
this Sale and Contribution Agreement by the Transferee shall require the prior
written consent of the Transferor and Theravance Biopharma. The Transferor and
Theravance Biopharma shall be under no obligation to reaffirm any
representations, warranties or covenants made in this Sale and Contribution
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the Transferee.

 

(c)          Subject to the terms and conditions of this Section 9.4, this Sale
and Contribution Agreement shall be binding upon and inure to the benefit of the
parties hereto and their permitted successors and assigns. Any purported
assignment or other transfer in violation of this Section 9.4 shall be void ab
initio and of no force or effect.

 

Section 9.5           Independent Nature of Relationship. Except for any Capital
Securities of the Transferee held by the Transferor, the Retained Notes, and the
Transferor’s role as Servicer under the Servicing Agreement, the relationship
between the Transferor and the Transferee is solely that of transferor and
transferee, and neither the Transferor nor the Transferee has any fiduciary or
other special relationship with the other party hereto or any of its Affiliates.
Nothing contained herein or in any other Transaction Document shall be deemed to
constitute the Transferor and the Transferee as a partnership, an association, a
joint venture or any other kind of entity or legal form.

 

Section 9.6           Entire Agreement. This Sale and Contribution Agreement and
the other Transaction Documents, constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties hereto with respect to the subject matter of this Sale and Contribution
Agreement. No representation, inducement, promise, understanding, condition or
warranty not set forth herein (or in the other Transaction Documents) has been
made or relied upon by any party hereto. Except as described in Section 9.11 and
Section 9.15, neither this Sale and Contribution Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto and
the other Persons referenced in Article VIII any rights or remedies hereunder.

 

Section 9.7           Governing Law; Submission to Jurisdiction; Service of
Process.

 

(a)          THIS SALE AND CONTRIBUTION AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Sale and Contribution Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

 



 26 

 

 

(c)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Sale and Contribution
Agreement in any court referred to in Section 9.7(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.3. Nothing in this Sale
and Contribution Agreement will affect the right of any party hereto to serve
process in any other manner permitted by Applicable Law. Each of the parties
hereto waives personal service of any summons, complaint or other process, which
may be made by any other means permitted by New York law.

 

Section 9.8           Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SALE AND CONTRIBUTION AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY
HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS SALE AND CONTRIBUTION AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

 

Section 9.9           Severability. If one or more provisions of this Sale and
Contribution Agreement are held to be invalid, illegal or unenforceable by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision of this Sale and Contribution Agreement,
which shall remain in full force and effect, and the parties hereto shall
replace such invalid, illegal or unenforceable provision with a new provision
permitted by Applicable Law and having an economic effect as close as possible
to the invalid, illegal or unenforceable provision. Any provision of this Sale
and Contribution Agreement held invalid, illegal or unenforceable only in part
or degree by a court of competent jurisdiction shall remain in full force and
effect to the extent not held invalid, illegal or unenforceable.

 

Section 9.10         Counterparts. This Sale and Contribution Agreement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all of such counterparts shall together constitute
but one and the same instrument. Any counterpart may be executed by facsimile or
other electronic transmission, and such facsimile or other electronic
transmission shall be deemed an original.

 



 27 

 

 

Section 9.11        Amendments; No Waivers. Neither this Sale and Contribution
Agreement nor any term or provision hereof may be amended, supplemented,
restated, waived, changed or otherwise modified except with the written consent
of the parties hereto; provided, that unless (i) the amendment or other
modification is solely for purposes of correcting a technical error,
inconsistency or ambiguity, adding to the covenants or agreements to be observed
by the Transferee for the benefit of the Noteholders, complying with the
requirements of the SEC or any other regulatory body or any Applicable Law or
(ii) the amendment or other modification does not adversely affect the interests
of the Noteholders in any material respect as confirmed in an Officer’s
Certificate of the Transferee, the Transferee shall provide at least ten (10)
Business Days’ prior written notice of the amendment or other modification to
the Noteholders and the amendment or the modification shall not be effective if
the Controlling Party notifies the Transferee within such ten (10) Business Day
period that it would be materially adversely affected by the amendment or other
modification and does not consent to the amendment or other modification. The
Noteholders shall be third party beneficiaries of this Sale and Contribution
Agreement for purposes of this provision. No failure or delay by any party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No notice to or demand on any party hereto in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval hereunder shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder. The rights and remedies of the Noteholders provided in
this Section 9.11 shall be cumulative and not exclusive of any rights or
remedies of the Noteholders provided by Applicable Law.

 

Section 9.12        Limited Recourse. The Transferor accepts that the
enforceability against the Transferee of any obligations of the Transferee
hereunder shall be limited to the Collateral and the Issuer Pledged Collateral.
Once all such Collateral and Issuer Pledged Collateral has been realized upon
and such Collateral and Issuer Pledged Collateral has been applied in accordance
with the Indenture, any outstanding obligations of the Transferee to the
Transferor hereunder shall be extinguished. The Transferor further agrees that
it shall take no action against any employee, director, officer or administrator
of the Transferee in relation to this Sale and Contribution Agreement; provided,
that nothing herein shall limit the Transferee (or its permitted successors or
assigns) from pursuing claims, if any, against any such Person; provided,
further, that the foregoing shall not in any way limit, impair or otherwise
affect any rights of the Transferor to proceed against any employee, director,
officer or administrator of the Transferee (a) for intentional and willful fraud
or intentional and willful misrepresentations on the part of or by such
employee, director, officer or administrator or (b) for the receipt by any such
employee, director, officer or administrator of the Transferee of any
distributions or payments to which the Transferor or any successor in interest
is entitled. For the avoidance of doubt, this Section 9.12 does not affect the
obligations of any holder of Capital Securities of the Transferee under the
Pledge and Security Agreement or the ability of the Trustee or any Noteholder to
exercise any rights or remedies it may have under the Pledge and Security
Agreement.

 



 28 

 

 

Section 9.13        Cumulative Remedies for the Transferor. The remedies herein
provided for the Transferor are cumulative and not exclusive of any remedies
provided by Applicable Law.

 

Section 9.14         Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Sale and Contribution Agreement
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms or
provisions hereof.

 

Section 9.15         Acknowledgment and Agreement. Each of the Transferor and
Theravance Biopharma expressly acknowledges and agrees that all of the
Transferee’s right, title and interest in, to and under this Sale and
Contribution Agreement shall be pledged and assigned to the Trustee as
collateral by the Transferee pursuant to the Indenture, and each of the
Transferor and Theravance Biopharma consents to such pledge and assignment. Each
of the parties hereto acknowledges and agrees that the Trustee, acting on behalf
of the Noteholders, is a third party beneficiary of the rights of the Transferee
arising hereunder that have been assigned and pledged to the Trustee under the
Indenture, which rights may be enforced by the Trustee only so long as an Event
of Default has occurred and is continuing and the Trustee is exercising remedies
under the Indenture, in each case (if required thereunder) at the Direction of
the Controlling Party. In all other cases, the Transferee shall have the right
to give and withhold consents and exercise or refrain from exercising rights and
remedies hereunder. The Trustee shall also be a third party beneficiary of this
Sale and Contribution Agreement in order to permit the Trustee to exercise such
other rights as are granted to the Trustee hereunder.

 

Section 9.16        Currency Exchange. If, for the purpose of obtaining a
judgment or order in any court, it is necessary to convert a sum due hereunder
from Dollars into another currency, the Transferor has agreed, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the Transferee
could purchase Dollars with such other currency in the Borough of Manhattan, The
City of New York on the Business Day preceding the day on which final judgment
is given.

 

Section 9.17        Judgment Currency. The obligation of the Transferor in
respect of any sum payable by it to the Transferee hereunder shall,
notwithstanding any judgment or order in a currency other than Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Transferee of any sum adjudged to be so due in the Judgment Currency, the
Transferee may in accordance with normal banking procedures purchase Dollars
with the Judgment Currency. If the amount of Dollars so purchased is less than
the sum originally due to the Transferee in the Judgment Currency (determined in
the manner set forth in Section 9.16), the Transferor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Transferee
against such loss, and, if the amount of the Dollars so purchased exceeds the
sum originally due to the Transferee, the Transferee shall remit to the
Transferor such excess, provided that the Transferee shall have no obligation to
remit any such excess as long as the Transferor shall have failed to pay the
Transferee any obligations due and payable to the Transferee hereunder, in which
case such excess may be applied to such obligations of the Transferor in
accordance with the terms hereof. The foregoing indemnity shall constitute a
separate and independent obligation of the Transferor and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid.

 



 29 

 

 

Section 9.18        Waiver of Immunity. To the extent that the Transferor or
Theravance Biopharma may in any jurisdiction claim for itself or its assets
immunity (to the extent such immunity may now or hereafter exist, whether on the
grounds of sovereign immunity or otherwise) from suit, execution, attachment
(whether in aid of execution, before judgment or otherwise) or other legal
process (whether through service or notice or otherwise), and to the extent that
in any such jurisdiction there may be attributed to itself or its assets such
immunity (whether or not claimed), the Transferor or Theravance Biopharma, as
the case may be, irrevocably agrees with respect to any matter arising under
this Sale and Contribution Agreement for the benefit of the Transferee not to
claim, and irrevocably waives, such immunity to the full extent permitted by the
Applicable Laws of such jurisdiction.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 30 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sale and Contribution
Agreement as of the day and year first written above.

 

 

  THERAVANCE BIOPHARMA R&D, INC.           By: /s/ Brett A. Grimaud     Name:
Brett A. Grimaud     Title: Assistant Secretary, Vice President
and Assistant General Counsel           TRIPLE ROYALTY SUB II LLC           By:
/s/ Brett A. Grimaud     Name: Brett A. Grimaud     Title: Vice President and
Assistant Secretary

 

TRIPLE ROYALTY SUB II LLC

Sale and Contribution Agreement

 

 

 

 

The following party shall be a party to this Agreement

solely with respect to Articles V and IX and Sections 6.7, 6.9, 8.2, 8.3 and
8.4:

 

 

THERAVANCE BIOPHARMA, INC.           By: /s/ Bradford J. Shafer     Name:
Bradford J. Shafer     Title: Executive Vice President and Secretary  

 

TRIPLE ROYALTY SUB II LLC

Sale and Contribution Agreement

 



 

 

 

EXHIBIT A

 

FORM OF INNOVIVA INSTRUCTION

 

February 28, 2020

VIA EMAIL

 

Innoviva, Inc.

[Address Redacted]

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain limited liability company agreement (as
amended from time to time, the “TRC LLC Agreement”) of Theravance Respiratory
Company, LLC, a Delaware limited liability company (“TRC LLC”), dated as of May
31, 2014, between Innoviva, Inc., a Delaware corporation (formerly known as
Theravance, Inc.) (“Innoviva”), and Theravance Biopharma R&D, Inc. (“Theravance
Biopharma R&D”), as assignee of Theravance Biopharma, Inc. (“Theravance
Biopharma”), pursuant to the Assignment and Assumption Agreement, dated as of
June 1, 2014, by and among Theravance Biopharma, as the assignor, Theravance
Biopharma R&D, as the assignee, and Innoviva, Inc., as the manager of TRC LLC
and as a member of TRC LLC.

 

Pursuant to the Sale and Contribution Agreement, dated as of November 30, 2018,
by and between Theravance Biopharma R&D, as the transferor (the “Transferor”)
and Triple Royalty Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Transferor (the “2018 Transferee”), Theravance
Biopharma R&D sold, contributed, assigned, transferred, conveyed and granted its
equity interest in the 6,375 Class C Units in TRC LLC to the 2018 Transferee.

 

Pursuant to a Sale Agreement, dated as of the date hereof, the 2018 Transferee
intends to sell its interest in the 6,375 Class C Units in TRC LLC to Theravance
Biopharma R&D in exchange for cash in an amount sufficient to allow the 2018
Transferee to redeem and cancel its outstanding notes and pay all of its accrued
and unpaid fees and expenses.

 

Pursuant to the Sale and Contribution Agreement, dated as of the date hereof, by
and among Theravance Biopharma R&D, as the transferor, Triple Royalty Sub II
LLC, as the transferee (the “Transferee”), and Theravance Biopharma, Inc.,
Theravance Biopharma R&D transferred to the Transferee its right, title and
interest as a holder of 6,375 Class C Units in TRC LLC. Following such transfer,
the Transferee, a wholly-owned subsidiary of Theravance Biopharma R&D, will
become a member of TRC LLC.

 



 

 

 

As of the date hereof, you, as the manager of TRC LLC, are hereby irrevocably
and unconditionally directed to cause TRC LLC to make all payments and
distributions due to the Transferee, as a member of TRC LLC, by wire transfer in
United States dollars to the following account:

 

Bank Name: U.S. Bank National Association
ABA Number: [Redacted]
Account Number: [Redacted]
Reference: Triple II Royalty Notes Collection Acct

 

In addition, as of the date hereof, you, as the manager of TRC LLC, are hereby
irrevocably and unconditionally directed to amend Exhibit A to the TRC LLC
Agreement to reflect the admission of the Transferee as a new member of TRC LLC
and the holder of 6,375 Class C Units in TRC LLC.

 

Further, you are hereby irrevocably and unconditionally instructed to send all
reports or other notices sent or required to be sent to the Transferee pursuant
to the TRC LLC Agreement, to the following parties at the following addresses,
beginning immediately:

 

Triple Royalty Sub II LLC

c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard

South San Francisco, CA 94080
Attention: Brett A. Grimaud, Vice President and Assistant Secretary

Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001
Attention: Andrew M. Faulkner
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 

and

 



 Exhibit A-2 

 

 

Theravance Biopharma US, Inc., as Servicer

901 Gateway Boulevard
South San Francisco, CA 94080
Attention: Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel
Facsimile: (650) 808-6095
Email: BGrimaud@theravance.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001
Attention: Andrew M. Faulkner
Facsimile: (917) 777-2853
E-Mail: andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention: Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail: amr.razzak@skadden.com

 



 Exhibit A-3 

 

 

Thank you for your cooperation regarding this matter.

 

Very truly yours,       THERAVANCE BIOPHARMA US, INC.           By:       Name:
    Title:  

 



 Exhibit A-4 

 

 

Annex A

 

Rules of Construction and Defined Terms

 



 

 